Exhibit 10.7

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”), effective as of December 31, 2008, by and
between PSS World Medical, Inc., a Florida corporation (the “Company”), and
Bradley J. Hilton (“Executive”), amends that certain Employment Agreement, dated
as of January 1, 2002, by and between the Company and Executive, as heretofore
amended (the “Agreement”).

The Compensation Committee of the Board of Directors of the Company and
Executive have determined that it is in their best interests to amend the
Agreement to include special provisions intended to ensure compliance with
Internal Revenue Code Section 409A relating to deferred compensation.

In consideration of the mutual covenants contained herein, the Agreement is
hereby amended as follows:

 

  1. Sections 7(c), (d) and (e) are hereby deleted and replaced with the
following:

“(c) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean, without the written consent of Executive:

(i) any action by the Company that results in a material diminution in
Executive’s position, authority, duties or responsibilities as in effect on the
Effective Date, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive;

(ii) a material reduction by the Company in Executive’s Base Salary as in effect
on the Effective Date or as the same may be increased from time to time, unless
a similar reduction is made in salary of Peer Executives generally;

(iii) after the occurrence of a Change in Control, the Company’s requiring
Executive to be based at any office or location other than in the greater
Jacksonville, Florida metropolitan area; or

(iv) any failure by the Company to comply with and satisfy Section 14(b) of this
Agreement.

Notwithstanding anything in this Agreement to the contrary, a termination by
Executive shall not constitute termination for Good Reason unless Executive
shall first have delivered to the Company written notice setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason (which notice must be given no later than 30 days after the initial
occurrence of such event), and there shall have passed a reasonable time (not
less than 30 days) within which the Company may take action to correct, rescind
or otherwise substantially reverse the occurrence supporting termination for
Good Reason as identified by Executive. If such event has not been cured within
such 30-day period, the termination of employment by Executive for Good Reason
shall be effective as of the expiration of such 30-day period (the “Good Reason
Termination Date”). If the event of Good Reason is cured within such 30-day
period, the notice of termination for Good Reason shall have no effect. The
parties intend, believe and take the position that a resignation by Executive
for Good Reason as defined herein effectively constitutes an involuntary
separation from service within the meaning of Section 409A of the Code and
Treas. Reg §1.409A-1(n)(2).

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 15(f) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed



--------------------------------------------------------------------------------

to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) if the Date of Termination (as defined below) is other
than the date of receipt of such notice, specifies the termination date.

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by Executive for Good Reason, the Good Reason
Termination Date as specified in Section 7(c), (ii) if Executive’s employment is
terminated by the Company other than by reason of Disability, the Date of
Termination shall be the date on which the Company notifies Executive of such
termination or any later date specified in the Notice of Termination, and
(iii) if Executive’s employment is terminated by reason of death, Retirement or
Disability, the Date of Termination shall be the date of death or Retirement of
Executive or the Disability Effective Date, as the case may be.”

 

  2. The lead-in clause to Section 8(a) is hereby deleted and replaced with the
following:

“If, during the Employment Period, the Company shall terminate Executive’s
employment other than for Cause, death or Disability, or Executive shall
terminate employment for Good Reason, then in consideration of Executive’s
services rendered prior to such termination and as reasonable compensation for
his compliance with the Restrictive Covenants in Section 13 hereof, and, with
respect to the payments and benefits described in clauses (i)(B) and (ii) below
only, if within 30 days after the Date of Termination, Executive shall have
executed a Release in substantially the form of Exhibit A hereto (the “Release”)
and such release shall not have been revoked within such time period:”

 

  3. The following sentence is hereby added to the end of Section 8(e):

“Accrued Obligations shall be paid to Executive in a lump sum in cash within 30
days after the Date of Termination.”

 

  4. The last sentence of Section 10(a) is hereby deleted and replaced with the
following sentence:

“The reduction of the Payments due hereunder, if applicable, shall be made in
such a manner as to maximize the economic present value of all Payments actually
made to Executive, determined by the Accounting Firm (as defined in
Section 10(b) below) as of the date of the Change in Control using the discount
rate required by Section 280G(d)(4) of the Code.”

 

  5. The following sentence is added after the second sentence in Section 10(b):

“Any Gross-Up Payment, as determined pursuant to this Section 10, shall be paid
by the Company to Executive within five days after the receipt of the Accounting
Firm’s determination, but in no event later than December 31 of the year after
the year in which Executive remits taxes to the applicable taxing authorities.”

 

  6. The following phrase is hereby added to the end of the last sentence of
Section 10(b):

“but no later than December 31 of the year after the year in which the
Underpayment is determined to exist.”

 

  7. The following sentence is hereby added to the end of Section 11:

“The amount reimbursable by the Company to Executive under this Section 11 in
any one calendar year shall not affect the amount reimbursable in any other
calendar year, and the reimbursement of an eligible expense shall be made within
30 days after delivery of Executive’s respective written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require, but in any event no later than December 31 of the year
after the year in which the expense was incurred. Executive’s rights pursuant to
this Section 11 shall expire at the end of five years after the Date of
Termination and shall not be subject to liquidation or exchange for another
benefit.”

 

  8. Section 13(d)(iii)(c) is hereby deleted.



--------------------------------------------------------------------------------

  9. A new Section 16 is hereby added, which reads as follows:

“16. Special Provisions Relating to Section 409A of the Code.

(a) Interpretation and Administration. This Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements of Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).

(b) Coordination of Certain Defined Terms. Notwithstanding anything in this
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable hereunder, or a different
form of payment would be effected, by reason of a Change in Control or
Executive’s Disability or termination of employment, such amount or benefit will
not be payable or distributable to Executive, and/or such different form of
payment will not be effected, by reason of such circumstance unless (i) the
circumstances giving rise to such Change in Control, Disability or termination
of employment, as the case, may be, meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise. This provision does not prohibit the
vesting of any amount upon a Change in Control, Disability or termination of
employment, however defined. If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “change in control event”, “disability” or “separation
from service,” as the case, may be, or such later date as may be required by
subsection (c) below.

(c) Six-Month Payment Delay in Certain Circumstances. Notwithstanding anything
in this Agreement to the contrary, if any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable under this Agreement by
reason of Executive’s separation from service during a period in which Executive
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), such payments or
benefits shall be paid or distributed to Executive during the five-day period
commencing on the earlier of: (i) the first day of the seventh month following
Executive’s separation from service, or (ii) the date of Executive’s death. Upon
the expiration of the applicable six-month period under Section 409A(a)(2)(B)(i)
of the Code, all payments deferred pursuant to this Section 16(c) shall be paid
to Executive (or Executive’s estate, in the event of Executive’s death) in a
lump sum payment. Any remaining payments and benefits due under the Agreement
shall be paid as otherwise provided in the Agreement. If any amounts or benefits
payable hereunder could qualify for one or more separation pay exemptions
described in Treas. Reg. §1.409A-1(b)(9), but such payments in the aggregate
exceed the dollar limit permitted for the separation pay exemptions, the Company
(acting through its head of human resources or any other designated officer)
shall determine which portions thereof will be subject to such exemptions.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder,
provided, however, that, as permitted in the applicable final regulations, the
Company’s Specified Employees and its application of the six-month delay rule of
Code Section 409A(a)(2)(B)(i) shall be determined in accordance with rules
adopted by the Board or a committee thereof, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Agreement.

(d) Reimbursements. To the extent that this Agreement provides for the
reimbursement of expenses, including in Section 5(d) and Section 8(a)(iii), the
reimbursements provided in any one calendar year shall not affect the amount of
reimbursements provided in any other calendar year; (ii) the reimbursement of an
eligible expense shall be made as soon as practicable after the documentation
but no later than December 31 of the year following the year in which the
expense was incurred; and (iii) Executive’s rights to such reimbursement shall
not be subject to liquidation or exchange for another benefit.”

 

  10. Except as expressly amended hereby, the terms of the Agreement shall be
and remain unchanged and the Agreement as amended hereby shall remain in full
force and effect.

(signatures on following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to be
entered into as of December 30, 2008.

 

PSS WORLD MEDICAL, INC. By:  

/s/ David A. Smith

  David A. Smith   Chairman and Chief Executive Officer EXECUTIVE:

/s/ Bradley J. Hilton

Bradley J. Hilton